                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 United States of America,                           Case No. 14-cr-289(1) (SRN/BRT)

               Plaintiff,

 v.                                                   MEMORANDUM OPINION
                                                          AND ORDER
 Ramon Espinoza-Cardenas,

               Defendant.


Allen A. Slaughter, Jr., United States Attorney’s Office, 300 South 4th Street, Suite 600,
Minneapolis, Minnesota 55415, for Plaintiff.

Ramon Espinoza-Cardenas, No. 18159041, Federal Prison Camp, P.O. Box 5000,
Florence, CO 81226-5000, pro se.


SUSAN RICHARD NELSON, United States District Judge

       This matter comes before the Court on Defendant Ramon Espinoza-Cardenas’s

Motion for Hardship Credit for Hard-Time Served [Doc. No. 609]. For the reasons set

forth below, this Court denies Defendant’s Motion.

I.     Background

       On August 5, 2014, Defendant was arrested during a traffic stop. (PSR ¶ 29.) The

stop led to the seizure of 10 pounds of methamphetamine from Defendant’s car. (Id. ¶ 36,

38.) Defendant was first charged in Steele County, Minnesota, and was later charged

federally by criminal complaint on September 4, 2014. (Compl. [Doc. No. 1].)

       On September 8, 2014, Defendant appeared before the Court by writ of habeas

corpus ad prosequendum. (Appl. for Writ of Habeas Corpus [Doc. No. 2]; Minute Entry
                                             1
for Sept. 8, 2014 [Doc. No. 4].) Two days later, during the preliminary hearing, the Court

found that there was probable cause. (Minute Entry for Sept. 12, 2014 [Doc. No. 6].)

Defendant also waived his right to a detention hearing. (Id.) Defendant was held in

federal custody pending the resolution of a Steele County hold, at which time, he was to

be released to a half-way house at the direction of the U.S. Department of Probation and

Pretrial Services. (Id.)

       On September 11, Defendant was charged by Indictment. (Indictment [Doc. No.

10].) Then, on September 23, 2014, the Indictment was superseded to include additional

defendants and allegations. (Superseding Indictment [Doc. No. 15].) Defendant was

charged with conspiracy to distribute methamphetamine and marijuana in violation of 21

U.S.C. §§ 841(a)(1), 841(b)(1)(C), and 846 (Count 1) and possession with intent to

distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A)

(Count 16). (Id.)

       Defendant was placed in a half-way house on September 26, 2014. (PSR ¶ 6.) On

May 5, 2015, Defendant plead guilty to Count 1 of the Superseding Indictment. (Plea

Agreement [Doc. No. 264].) Later that month, Defendant’s conditions of release were

modified to allow him to reside in Fresno, California pending sentencing. (PSR ¶ 6.)

       On October 4, 2016, Defendant was sentenced to 30 months in custody.

(Sentencing J. [Doc. No. 456].) The Court filed a written amended judgment

memorializing his sentence on October 14, 2016. (Amended Sentencing J. [Doc. No.

482].) Defendant did not appeal his sentence.

       On November 27, 2017, Defendant filed the instant Motion for Hardship Credit

                                            2
for Hard-Time Served. In it, Defendant asks this Court to credit the sixty days that he

estimated that he served at the Owatonna Steele County Detention Facility towards his

total “hard time” sentence and also requests that the Court “grant two days credit for one

day served.” (Def.’s Mot. at 1.)

II.    Discussion

       According to 18 U.S.C. § 3621(a), “[a] person who has been sentenced to a term

of imprisonment . . . shall be committed to the custody of the [Bureau of Prisons

(“BOP”)] until the expiration of the term imposed, or until earlier released for satisfactory

behavior.” Neither the Federal Rules nor the United States Code gives a court the

authority to modify a defendant’s sentence once that defendant has been committed to the

custody of the BOP. Specifically, “[a] judgment of conviction that includes a sentence of

imprisonment constitutes a final judgment and may not be modified by a district court

except in limited circumstances.” Dillon v. United States, 560 U.S. 817, 824 (2010)

(quoting 18 U.S.C. § 3582(b)) (quotation marks and brackets omitted).

       After a defendant is sentenced, it is the BOP, not the district court, that determines

the credit for time served. United States v. Pardue, 363 F.3d 695, 699 (8th Cir. 2004)

(citing United States v. Iversen, 90 F.3d 1340, 1344–45 (8th Cir. 1996)). And if a

defendant feels that the BOP has improperly calculated this figure, administrative

procedures exist within the BOP to review claims for failure to credit time served. 28

C.F.R. §§ 542.10–542.16.

       This Court lacks jurisdiction to hear Defendant’s motion. Defendant was

sentenced to a term of imprisonment by this Court of 30 months and the Court issued a

                                              3
final judgment. (Sentencing J. [Doc. No. 456].) And, because Defendant has not cited any

exceptional circumstances in this case, his sentence cannot be modified by this Court.

       Moreover, “[a]lthough pro se pleadings are to be construed liberally, pro se

litigants are not excused from failing to comply with substantive and procedural

law.” Burgs v. Sissel, 745 F.2d 526, 528 (8th Cir. 1984). In order for a defendant to

challenge the BOP’s execution of his sentence, he must bring a 28 U.S.C. § 2241 petition

for writ of habeas corpus. Flores-Flores v. United States, No. CIV. 05-140 (RHK), 2005

WL 2000174, at *2 (D. Minn. Aug. 19, 2005). However, under § 2241, a habeas corpus

action must be brought in the district court where the petitioner is currently confined. Id.

       Even if this Court were to construe Defendant’s filing as a petition for a writ of

habeas corpus under § 2241, this Court does not have jurisdiction to hear such a claim.

Because Defendant is currently confined to the federal prison camp in Florence,

Colorado, proper venue for such a § 2241 petition would be the District of Colorado.

(Def.’s Mot., Attach. 1.)

III.   Conclusion

       Based on the foregoing, and all the files, records and proceedings herein, IT IS

HEREBY ORDERED that:

       1. Defendant Espinoza-Cardenas’s Motion for Hardship Credit for Hard-Time

          Served [Doc. No. 609] is DENIED.

Dated: March 13, 2018                             s/ Susan Richard Nelson
                                                  SUSAN RICHARD NELSON
                                                  United States District Judge



                                              4
